DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4 and 6-20 are rejected.

Response to Amendments and Arguments/ Remarks
3.	Applicant's arguments filed on 12/15/2020 has been entered and carefully considered. Claims 1, 4, 8 and 16 are amended. Claims 1-4 and 6-20 have been examined and rejected.
4.	Applicant’s arguments, related to rejection under 35 U.S.C. § 103, filed on 12/15/2020 with respect to claims of Claims 1-4 and 6-20 have been considered but are moot in view of the new ground of rejection necessitated by applicant’s amendments.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-4 and 6-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. PGPub 2015/0063208) in view of Seed et al. (U.S. PGPub 
As per claims 1 and 8,
Abraham teaches an apparatus comprising: a processor; and a memory coupled with the processor, the memory comprising executable instructions that when executed by the processor cause the processor to effectuate operations comprising: receiving a request message to manage a service, the request message comprising a number of service elements the service is composed of and identifiers for a plurality of service elements (Abraham see paragraphs 0054-0069 and 0070-0082, block 402, an unsolicited message including a hash value of an input string can be generated via a wireless device. The input string can comprise both a name of a service and information identifying a type of the generated message, the unsolicited message can be a publish message configured to announce a service to other wireless devices and configured with numerous fields related to the service to be advertised, including a field used to identify the service ID, a hash value of a diversified input string can be utilized as a service ID and entered into the field of a publish message to identify a service, as shown in fig. 8A. table 800 shows different fields of a packet can be communicated among wireless devices in a NAN network concerning an attribute, a service discovery attribute or a service identifier attribute, a field for an attribute ID that identifies the attribute, the packet also include a service ID field that contains a hash of a diversified input string, such as a name of a service and information identifying a type of a message);

In a similar field of endeavor Seed teaches, 
wherein each service element of the plurality of service elements are individual components of the service that are used to perform a subset of actions of the service or achieve partial functionalities of the service, and an indicator of a plurality of service element hosts for each service element of the plurality of service elements, wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided, wherein the plurality of service element hosts comprises a plurality of devices that each have a plurality of functions, wherein the plurality of devices comprise a physical device and a virtual device; generating a record for the service based on the identifiers for the plurality of service elements and the plurality of service element hosts, the record comprising each of the plurality of 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham with the teaching of Seed as doing so would provide an efficient standardized service level interfaces for incorporating an Internet of Things (IoT) service interface protocol layer in multiple nodes (Seed, see paragraph 0004).
Abraham in view of Seed fails to exclusively teach, wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided, wherein the plurality of service element hosts comprises a plurality of devices that each have a plurality of functions, wherein the plurality of devices comprise a physical device and a virtual device;
In a similar field of endeavor Binita teaches wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided, wherein the plurality of service element hosts comprises a plurality of devices that each have a plurality of functions, wherein the plurality of devices comprise a physical device and a virtual device (Benita see para 0081, 0088, 00889 at 760, bus 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed  with the teaching of Binita as doing so would provide an efficient method for a gateway device in an IoT network to discover information about one or more IoT devices in the IoT network (Binita see para 0011).
Abraham in view of Seed in view of Binita fails to exclusively teach publishing the record of the service comprising the corresponding service elements and the lists of service element hosts, wherein the record is published to a service layer.
In a similar field of endeavor Gupta teaches publishing the record comprising the list of service element hosts, wherein the record is published to a service layer (Gupta see paragraphs 0072-0081, as shown in fig. 8, at the producer IoT device, App1 registers/announces services 1A and 1B with the producer management application via a service announcement signal, 800, and App2 registers/announces service 2 with the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed  in view of Binita with the teaching of Gupta as doing so would provide an efficient method for registering a set of services executing on the IoT devices and broadcastings or multicasting a system signaling service advertisement via a given system signal protocol to notify one or more consumer IoT devices in the local IoT environment that one or more services of the registered set of services are available (Gupta see paragraphs 0008).


Abraham teaches a method comprising: receiving a request message to manage a service, the request message comprising identifiers for a plurality of service elements (Abraham see paragraphs 0054-0069 and 0070-0082, block 402, an unsolicited message including a hash value of an input string can be generated via a wireless device, the input string can comprise both a name of a service and information identifying a type of the generated message, the unsolicited message can be a publish message configured to announce a service to other wireless devices and configured with numerous fields related to the service to be advertised, including a field used to identify the service ID, a hash value of a diversified input string can be utilized as a service ID and entered into the field of a publish message to identify a service, as shown in fig. 8A. table 800 shows different fields of a packet can be communicated among wireless devices in a NAN network concerning an attribute, a service discovery attribute or a service identifier attribute, a field for an attribute ID that identifies the attribute, the packet also include a service ID field that contains a hash of a diversified input string, such as a name of a service and information identifying a type of a message);
Abraham fails to exclusively teach wherein each service element of the plurality of service elements are individual components of the service that are used to perform a subset of actions of the service or achieve partial functionalities of the service, and an indicator of a plurality of service element hosts for each service element of the plurality of service elements, wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided, 
In a similar field of endeavor Seed teaches, 
wherein each service element of the plurality of service elements are individual components of the service that are used to perform a subset of actions of the service or achieve partial functionalities of the service, and an indicator of a plurality of service element hosts for each service element of the plurality of service elements, wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided, wherein the plurality of service element hosts comprises a plurality of devices that each have a plurality of functions, wherein the plurality of devices comprise a physical device and a virtual device; generating a record for the service based on the identifiers for the plurality of service elements and the plurality of service element hosts, the record comprising each of the plurality of service elements and a list of service element hosts that correspond to each of the plurality of service elements (Seed see paragraphs 106-0107, 0133 and 0146-00175, fig. 10 shows service interface request/response primitive exchange, IoT service interface protocol message types may be defined: request, response, and acknowledgement, as shown in FIGS. 12-14, message may include a message header and may also contain one or more message options, transaction headers, operation 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham with the teaching of Seed as doing so would provide an efficient standardized service level interfaces for incorporating an Internet of Things (IoT) service interface protocol layer in multiple nodes (Seed, see paragraph 0004).
Abraham in view of Seed fails to exclusively teach, wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided, wherein the plurality of service element hosts comprises a plurality of devices that each have a plurality of functions, wherein the plurality of devices comprise a physical device and a virtual device;
In a similar field of endeavor Binita teaches wherein each service element host of the plurality of service element hosts is an entity where the service element is generated and provided, wherein the plurality of service element hosts comprises a plurality of devices that each have a plurality of functions, wherein the plurality of devices comprise a physical device and a virtual device (Benita see para 0081, 0088, 00889 at 760, bus node 712 and bus node 722 may use obtained information associated with the local endpoints 724 and 714, respectively, to create virtual endpoints that may represent the real obtained endpoints available through various bus nodes, Bluetooth-based virtual endpoints may be optimized for a single pico-net in which the Bluetooth-based master may be the same bus node as a local master node, IoT network 960 associated with the user may include various connected (or active) IoT devices and various passive IoT 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed  with the teaching of Binita as doing so would provide an efficient method for a gateway device in an IoT network to discover information about one or more IoT devices in the IoT network (Binita see para 0011).
 Abraham in view of Seed in view of Binita fails to exclusively teach publishing the record of the service comprising the corresponding service elements and the lists of service element hosts, wherein the record is published to a service layer.
In a similar field of endeavor Gupta teaches publishing the record comprising the list of service element hosts, wherein the record is published to a service layer (Gupta see paragraphs 0072-0081, as shown in fig. 8, at the producer IoT device, App1 registers/announces services 1A and 1B with the producer management application via a service announcement signal, 800, and App2 registers/announces service 2 with the producer management application via a service announcement signal, 805, service registration at the producer IoT device includes assigning a unique identifier to the application, producer management application provides a system signaling service used by applications to advertise app layer services by sending system signals advertising app layer services, the system signaling service sends out a multicast/broadcast advertisement indicating availability of new/updated app layer signals. Producer 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed in view of Binita with the teaching of Gupta as doing so would provide an efficient method for registering a set of services executing on the IoT devices and broadcastings or multicasting a system signaling service advertisement via a given system signal protocol to notify one or more consumer IoT devices in the local IoT environment that one or more services of the registered set of services are available (Gupta see paragraphs 0008).

As per claims 2-3, 9-10 and 17-18,
Abraham in view of Seed in view of Binita in view of Gupta teaches the apparatus of claim 1, wherein the message comprises an identifier of a service, and the request message is received from a service host, which is the entity that announces a service and provides interfaces for clients to access the service and wherein the message is indicative of being from a service host (Abraham see paragraphs 0054-0069 and 0070-

As per claim 4 
Abraham in view of Seed in view of Binita in view of Gupta teaches the apparatus of claim 1, wherein the physical device is a mobile device and comprises one or more sensors that senses light, motion, orientation, and touch (Benita see para 0034, 0054 computer 120 may be a laptop computer, a tablet computer, a PDA, a smart phone,  computer 120 may be an IoT device, as shown in fig. 2A, configuration for the IoT device 200A, an external casing of IoT device 200A may be configured with a display 226, a power button 222, and two control buttons 224A and 224B, among other components, as is known in the art. The display 226 may be a touchscreen display, in which case the control buttons 224A and 224B may not be necessary. While not shown 


As per claims 6-7 and 20
Abraham in view of Seed in view of Binita in view of Gupta teaches the apparatus of claim, wherein the plurality service element comprises humidity data
and wherein the plurality service element comprises temperature data(Seed see paragraph 0106, COLLECT and CONCATENATE the three pieces of information such as time, temperature and humidity each hosted on different nodes in the network and generated by different services on these nodes).

As per claims 11, 12 and 19
Abraham in view of Seed in view of Binita in view of Gupta teaches the apparatus of claim 1, wherein the message comprises a number of service elements a service is composed of,  and wherein the message comprises an indicator of a plurality of service element hosts for each service element (Seed se paragraph 0189, upon receiving the IoT Service Interface AGGREGATE request 2705, the IoT aggregation service may aggregate the resource representations based on the aggregation policy specified by the IoT network application, A.sub.1+A.sub.2, B.sub.1+B.sub.2, C.sub.1+C.sub.2, the IoT aggregation service may then transmit an IoT Service Interface AGGREGATE 

7.	Claims 13-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abraham et al. (U.S. PGPub 2015/0063208) in view of Seed et al. (U.S. PGPub 2015/0381776) in view of GUPTA (U.S. PGPub 2015/0156266 hereafter Binita) in view of Gupta et al. (U.S. PGPub 2015/0006719 hereinafter Gupta) in view of Lee et al. (U.S. PGPub 2014/0108943);
As per claims 13-15,
Abraham in view of Seed in view of Binita in view of Gupta teaches system of claim 8, yet fails to teach wherein publishing the record comprising the list of service element hosts is to a display,  further operations comprising providing a graphical representation of a geographic area, the graphical representation comprising indicators indicative of the location of the list of service element hosts and the graphical representation comprising indicators indicative of a confirmation of an update to the record.
In  similar field of endeavor Lee teaches wherein publishing the record comprising the list of service element hosts is to a display,  further operations comprising providing a graphical representation of a geographic area, the graphical representation comprising indicators indicative of the location of the list of service element hosts and the graphical representation comprising indicators indicative of a confirmation of an update to the record (Lee see paragraphs 0070-0098, shown in FIG. 3, the IoT browser 300, which is executed in the smart device 40 and displayed on the 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Abraham in view of Seed in view of Binita in view of Gupta with the teaching of Lee as doing so would provide an efficient method for browsing IoT, which can systematically provide IoT services for various things (Lee, see paragraphs 0010-0018).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJOY K ROY whose telephone number is (571)270-0675.  The examiner can normally be reached on Mon-Fri 8:30am-5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nicholas R. Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/SANJOY ROY/
Examiner, Art Unit 2457

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457